DETAILED ACTION
CLAIMS 1-20 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
[0028] contains the following typographical error “the computing deriver 202n, and specifically, the macro computing module 214n, creates the event data 220n.” Emphasis added.  
Appropriate correction is required.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 
Claim(s) 1-20
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fish et al., US 2002/0073353 Al, (“Fish”).
Regarding Claim 1,
 Fish teaches a computer-implemented method, comprising:
identifying, during a particular boot of an information handling system, ([0020] “after the computing system (100) powers on or resets 204, the BIOS routine (109) begins computing system device initialization 208 … The BIOS error logging hub routine (110) of the present invention preferably is called …” See also Fig. 2.) a plurality of basic input/output system (BIOS)-level events,  each BIOS-level event associated with a different BIOS log event source; ( [0017] - [0018] “that the first and second devices 116 and 120 are alternatively separate physical devices coupled to the processor by a bus, or are software routines resident on system memory including a software interface commonly know as a driver for a physically separate device, and a configuration extension … have acquired component and system information and report this information to the BIOS error logging software hub 110 according to the present invention. The reported information includes at least one of error information, status information, configuration information, and event information ….” Emphasis added. i.e. the physically separate devices  – event sources – generate event data to be gathered and report information during BIOS execution – BIOS-local events –) 
for each BIOS-level event:
creating, by a respective driver computing module associated with the BIOS-level event, event data for the BIOS-level event; ([0017] – [0018] “the first and second devices 116 and 120 are alternatively separate physical devices coupled to the processor by a bus, or are software routines resident on system memory including a software interface commonly know as a driver for a physically separate device … reported information includes at least one of error information, status information, configuration information, and event information ….”) 
The first devices 116 have acquired component and system information and report this information to the BIOS error logging software hub 110”; See also [0022];
i.e. each first device communicates – calling a dispatcher protocol – acquired information to the error logging software hub – dispatcher computing module –) 
placing, by the dispatcher computing module, each of the event data in a temporary data store, including associating a timestamp with each event data, wherein each of the event data is unaltered; creating, by the dispatcher computing module, a database log of the event data, including aggregating each of the event data to generate a sequence of events related to the particular boot of the IHS; ([0016] “The random access memory 112 stores an error logging hub information record database 128”;
See also [0022] “The preferred record format includes a standard header and a first device (116) defined payload region. The payload region includes a coded representation of the provided information, each code having a meaning according to the generating first device (116). Each first device (116) provides this coded information … The processor (104) under the control of the error logging hub routine (110) places in each header a time sequence number and an absolute time when the information has been input into the database 224 … The processor (104) under the control of the BIOS error logging hub routine (110) stores the record in the error logging hub information record database (128).” Emphasis added. )
registering, by each event consumer computing module of a plurality of event consumer computing modules, with the dispatcher computing module; ([0023] - [0024] “A device requesting information from the processor (104) is defined as a second device (120) … If the device identifier is not in the second device registration database (132), the processor (104) registers the requesting device by entering its identification into the second device registration database (132) ….” Emphasis added; See also Fig. 1, elements 120) 
in response to the registering, receiving, by each event consumer computing module, each of the event data and the sequence of events included by the log; ([0024] – [0025] “the processor (104) registers the requesting device by entering its identification into the second device registration database (132) as a second device (120) 244 and sends to the second device (120) stored first device (116) information records from the error logging hub information record database (128) … each time there is an entry into the error logging hub information record database (128), the processor (104) preferably logs to every one of the registered second devices (120), preferably by logging to each registered second device API ….” Emphasis added.) 
Fish does not expressly teach filtering, by each of the event consumer computing modules, the event data to identify a subset of event data that is applicable to the particular event consumer computing module; and processing, by each of the event consumer computing modules, the respective subset of event data. Emphasis added.
Fish goes on to teach that “The second devices 120 acquire the information transmitted by the first devices from the BIOS error logging software hub 110 according to the present invention. These second devices 120 take the information and alternatively process it, store it, or send it to a third device ….” Emphasis added; (Fish [0019]) and that “this invention includes sending to the previously unregistered second device a categorized subset of the records stored in the error logging hub information record database (128) determined from information in each record's header or payload ….” Emphasis added. (Fish [0024] – [0025]). Finally, Fish goes on to teach that the second devices may include “exemplary SMBIOS log 120a, IPMI log 120b, and OEM log 120c devices, as well as computing system 100 resident software routines” (Fish [0019])

As such, Fish suggests filtering, by each of the event consumer computing modules, the event data to identify a subset of event data that is applicable to the particular event consumer computing module; and processing, by each of the event consumer computing modules, the respective subset of event data.
Regarding Claim 2,
 Fish teaches wherein each respective driver computing module implements a respective macro ([0025] “preferably by logging to each registered second device API”) and a library to identify event handling protocols for the respective BIOS-level event. ([0019] “The second devices 120 acquire the information transmitted by the first devices from the BIOS error logging software hub 110 according to the present invention. These second devices 120 take the information and alternatively process it, store it, or send it to a third device, and can include exemplary SMBIOS log 120a, IPMI log 120b, and OEM log 120c devices, as well as computing system 100 resident software routines 120d executing from the random access memory 120 ….” i.e. the second device code – a library giving the claim the BRI – identifies what to do with the information received via the API – macro giving the claim the BRI –) 
Regarding Claim 3,
 Fish teaches wherein receiving, by each event consumer computing module each of the event data includes
i) receiving all of the event data stored in the temporary data store and
ii) receiving event data created for new BIOS-level events. ([0024] – [0025] “sends to the second device (120) stored first device (116) information records from the error logging hub information record database (128) ... Thus, each time there is an entry into the error logging hub information record database (128), the processor (104) preferably logs to every one of the registered second devices (120), preferably by logging to each registered second device API … sends to that second device all records for that second device that have accumulated since the last provision of records to that second device.” Emphasis added.) 
Regarding Claim 4,
 Fish teaches wherein each of the event data includes the respective timestamp, a class of the BIOS-level event, and an event identification. ([0022] “The information provided is input in the form of a standard formatted that includes a predetermined meaning and syntax. The preferred record format includes a standard header and a first device (116) defined payload region. The payload region includes a coded representation of the provided information, each code having a meaning according to the generating first device (116) … The providing first device (116) places a unique identifier of itself, preferably its global unique identifier (GUID)  … places in each header a time sequence number and an absolute time when the information has been input into the database 224 …”) 
Regarding Claim 5,
 Fish teaches wherein each of the event consumer computing modules filters the event data to identify the subset of events based on the class of the BIOS-level event. ([0023] “A second device (120) preferably requests first device (116) information according to a published API procedure. When any specific device initially requests first device (116) information” Emphasis added. i.e. the information from a specific first device – class of event giving the claim the BRI – may be reqested.) 
Regarding Claim 6,
 Fish teaches further comprising storing, by each of the event consumer 
computing modules, the respective subset of event data that is applicable to the particular event consumer computing module in a permanent data store. ([0019] “second devices 120 take the information and alternatively process it, store it, or send it to a third device,” See also [0017] “120 may be resident on the non-volatile random access memory 108 or on a non-volatile mass storage device such as a disk 124 ….” Emphasis added.) 
Regarding Claim 7,
 Fish teaches wherein the BIOS-level events can include a password change event, a boot order change event, a boot device change event, a secure boot change event, a BIOS mode change event, a battery event, a diagnostic event, and a hardware failure event. ([0018] “The reported information includes at least one of error information, status information, configuration information, and event information.”) 

Claim(s) 8-15
 recite(s) features that are substantially the same, save for the category of invention, as the method set forth in claim(s) 1
Specifically:
Claim(s) 8 and 15 correspond(s) to claim(s) 1;
Claim(s) 9 and 16 correspond(s) to claim(s) 2;
Claim(s) 10 and 17 correspond(s) to claim(s) 3;
Claim(s) 11 and 18 correspond(s) to claim(s) 4;
Claim(s) 12 and 19 correspond(s) to claim(s) 5;
Claim(s) 13 and 20 correspond(s) to claim(s) 6; and
Claim(s) 14 correspond(s) to claim(s) 7; Therefore claim(s) 8-15 is/are rejected under the same reasoning set forth above over Fish.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Komarla et al., US 2003/0126516 Al for its teaching of a standardized and extendable error reporting mechanism;
Petersen et al., US 2012/0005542 Al, for its teaching of coalescing error logs from computing systems and providing a filtering mechanism;
Rothman et al., US 2005/0060526 Al, for its teaching of aggregating pre-boot error logging information and forwarding it to a consumer; and
Fujino et al., US 6,173,418 Bl, for its teaching of gathering and normalizing computer error log data.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brian J Corcoran/             Examiner, Art Unit 2187      

/JAWEED A ABBASZADEH/             Supervisory Patent Examiner, Art Unit 2187